Citation Nr: 1420050	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  05-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for hemorrhoids. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO). 

The appeal is remanded to the RO.  


REMAND

In March 2009, the Board issued a decision which denied entitlement to an initial compensable evaluation for hemorrhoids.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court vacated the part of the Board's March 2009 decision which denied an initial compensable evaluation for hemorrhoids and remanded the claim for further adjudication.  The basis for this Order was that the March 2008 VA examination, on which the Board relied, was inadequate for rating purposes as it was not conducted during a period of active hemorrhoidal symptomatology.

In August 2011, the Board remanded this matter for additional development, finding that the medical evidence of record was insufficient to allow a proper evaluation of the current severity of the Veteran's hemorrhoids.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).  As such, the RO was instructed to obtain an additional VA examination to determine the severity of the Veteran's hemorrhoids during a period of active symptomatology. 

VA examinations evaluating the Veteran's hemorrhoids were obtained in October 2011 and February 2012.  After reviewing the October 2011 and February 2012 VA examination reports, the Board finds that the RO did not substantially comply with the August 2011 Remand directives.  Neither examination appears to have been conducted during a period of active symptomatology or flare-up for the Veteran's service-connected hemorrhoids.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The October 2011 and February 2012 VA examination reports have been deemed inadequate for rating purposes, and given that the evidence of record is otherwise inadequate to properly adjudicate the claim, the Board finds that a remand is required in order to afford the Veteran another VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  In light of the cumulative record discussed above, the RO should arrange for an additional VA medical examination to be provided during a period of active symptomatology or during a flare-up for the Veteran's service-connected hemorrhoids.  See Ardison v. Brown, 2 Vet. App. 405 (1994).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Omaha VA Medical Center from March 2013 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the severity of his service-connected hemorrhoids.  This examination must be scheduled during a period of flare-up of this condition.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's hemorrhoids.  Every reasonable effort must be made to secure such an examination during a flare-up of his hemorrhoids.  Appropriate instructions must be provided to the Veteran in this regard.

The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must specifically state whether any external or internal hemorrhoids found are best characterized as one of the following: (1) mild or moderate; (2) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or (3) with persistent bleeding and with secondary anemia, or with fissures.  

If the Veteran has a flare-up(s) of his hemorrhoids prior to a scheduled VA examination, he must present himself to a VA outpatient clinic for an examination(s) to document the outbreak, including a description of the hemorrhoids to include whether the hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with persistent bleeding and with secondary anemia, or with fissures.  Appropriate instructions must be provided to the Veteran in this regard.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim for entitlement to a compensable evaluation for hemorrhoids.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

